NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SANTOS NELSON ECHEVERRIA, AKA                    No. 13-72554
Santos Nelson Echevaria,
                                                 Agency No. A088-928-365
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Santos Nelson Echeverria, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny in part and grant in part the petition for review, and we

remand.

       Substantial evidence supports the agency’s denial of CAT relief because

Echeverria failed to establish it is more likely than not he would be tortured at the

instigation of or with the acquiescence of the government if returned to El

Salvador. See id. at 1073. We reject Echeverria’s contention that the agency’s

consideration of his CAT claim was insufficient. See Fernandez v. Gonzales, 439
F.3d 592, 603 (9th Cir. 2006).

      In denying asylum and withholding of removal, however, the agency found

Echeverria failed to establish past persecution or a fear of future persecution on

account of a protected ground. When the IJ and BIA issued their decisions in this

case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Echeverria’s

asylum and withholding of removal claims to determine the impact, if any, of these


                                           2                                    13-72554
decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of

this remand, we do not reach Echeverria’s remaining challenges to the agency’s

denial of his asylum and withholding of removal claims.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                 13-72554